Case 19-00134-TLM         Doc 45   Filed 12/05/19 Entered 12/05/19 08:30:17     Desc Main
                                   Document     Page 1 of 4


Derrick J. O’Neill
JONES WILLIAMS FUHRMAN  GOURLEY, P.A.
The 9th & Idaho Center
225 N. 9th Street, Suite 820
P.O. Box 1097
Boise, ID 83701
Telephone: (208) 331-1170
Facsimile: (208) 331-1529
Email: doneill@idalaw.com

Attorneys for Craig Cunningham


                           UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF IDAHO



In the matter of:
                                               Case No.: 19-00134-TLM
Tenesita M. Kinikini and Myla Lynnette
Kinikini
                                               Adversary Case No.: 19-06032
               Debtors.
                                               MOTION TO WITHDRAW AND
                                               OPPORTUNITY TO OBJECT

Craig Cunningham,

         Plaintiff,
v.

Tenesita M. Kinikini

          Defendant.




       COMES NOW, Derrick O’Neill of the law firm Jones Williams Fuhrman Gourley, P.A.

as attorney of record for Plaintiff Craig Cunningham, and pursuant to Local Bankruptcy Rule



MOTION TO WITHDRAW - PAGE 1
Case 19-00134-TLM        Doc 45    Filed 12/05/19 Entered 12/05/19 08:30:17             Desc Main
                                   Document     Page 2 of 4


9010.1 (f) and hereby moves the court to allow Derrick O’Neill and Jones Williams Fuhrman

Gourley, P.A. to withdraw as attorney of record for Craig Cunningham.

          Notice of Motion to Withdraw and Opportunity to Object and for a Hearing.

                  No Objection. The Court may consider this request for an order
          without further notice or hearing unless a party in interest files an objection
          within fourteen (14) days of the date of service of this notice.

                 If an objection is not filed within the time permitted, the Court may
          consider that there is no opposition to the granting of the requested relief
          and may grant the relief without further notice or hearing.

                  Objection. Any objection shall set out the legal and/or factual basis
          for the objection. A copy of the objection shall be served on the movant.

                 Hearing on Objection. The objecting party shall also contact the
          Court’s calendar clerk to schedule a hearing on the objection and file a
          separate notice of hearing.


       Upon entry of an Order allowing withdrawal, Plaintiff Craig Cunningham will have

twenty-one (21) days within which to appear in the action, either in person or through a newly

appointed attorney. Failure to appear within the twenty-one (21) day period shall be sufficient

grounds for entry of a dismissal of the adversary action.

       DATED This 5th__ day of December, 2019.




                                             By:       /s/ Derrick J. O’Neill
                                                     Derrick O’Neill




MOTION TO WITHDRAW - PAGE 2
Case 19-00134-TLM        Doc 45     Filed 12/05/19 Entered 12/05/19 08:30:17             Desc Main
                                    Document     Page 3 of 4


                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 5th__ day of December, 2019, a true and correct copy of
the foregoing document was filed with the Clerk of the Court using the CM/ECF System which sent
a Notice of Electronic Filing to the following persons:

dara@parkerlaw.pl
Noah G. Hillen- ngh@hillenlaw.com
U.S. Trustee – ustp.region18.bs.edf@usdoj.gov

Additionally, I certify that the following listed non-registered CM/ECF participants were served a
copy of the foregoing by first class mail, postage prepaid, addressed to:

Tenesita M. Kinikini
Myla Lynnette Kinikini
8338 E. Gallatin Dr.
Nampa, ID 83687

Craig Cunninghman
3000 Custer Road, Ste 270-206
Plano, TX 75075




                                              /s/ Derrick J. O’Neill
                                              Derrick O’Neill




MOTION TO WITHDRAW - PAGE 3
Case 19-00134-TLM        Doc 45   Filed 12/05/19 Entered 12/05/19 08:30:17   Desc Main
                                  Document     Page 4 of 4


                                          Derrick J. O’Neill




    Motion to withdraw
    Page 4
